            Case 4:18-cv-06171-DMR Document 43 Filed 02/12/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 JEVECHIUS D. BERNARDONI (CABN 281892)
   Assistant United States Attorney
 4        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
 5        Telephone: (415) 436-7164
          Facsimile: (415) 436-7234
 6        jevechius.bernardoni@usdoj.gov

 7 Attorneys for Federal Defendants

 8 HANNAH SHEARER (CABN 292710)
       Giffords Law Center to Prevent Gun Violence
 9     268 Bush Street #555
       San Francisco, CA 94104
10     hshearer@giffords.org
       Phone: (415) 433-2062
11     Fax: (415) 4333-3357

12 BENJAMIN SEEL**
   NITIN SHAH**
13        Democracy Forward Foundation
          1333 H Street NW, Ste. 1100
14        Washington, DC 20005
          bseel@democracyforward.org
15        nshah@democracyforward.org
          Phone: (202) 448-9090
16        Fax: (202) 701-1775
          ** admitted pro hac vice
17
   Attorneys for Plaintiff
18
                                   UNITED STATES DISTRICT COURT
19
                                NORTHERN DISTRICT OF CALIFORNIA
20
                                        OAKLAND DIVISION
21
   GIFFORDS LAW CENTER TO PREVENT               CASE NO. 18-cv-06171 DMR
22 GUN VIOLENCE,
                                                UPDATED JOINT CASE MANAGEMENT
23        Plaintiff,                            CONFERENCE STATEMENT AND
                                                STIPULATION AND [PROPOSED] ORDER
24    v.                                        RESETTING CASE MANAGEMENT
                                                CONFERENCE AND RELATED DEADLINES
25 UNITED STATES DEPARTMENT OF
   JUSTICE and BUREAU OF ALCOHOL,
26 TOBACCO, FIREARMS, AND
   EXPLOSIVES,
27

28         Defendants.

     UPDATED CMC STATEMENT AND STIP. AND [PROPOSED] ORDER
     CASE NO. 18-CV-06171 DMR                1
              Case 4:18-cv-06171-DMR Document 43 Filed 02/12/20 Page 2 of 4




 1          Plaintiff, Giffords Law Center to Prevent Gun Violence, and defendants, United States Department

 2 of Justice (“DOJ”) and the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) (collectively

 3 “defendants”), jointly submit this Updated Joint Case Management Conference Statement pursuant to the

 4 Court’s November 26, 2019 Order (ECF No. 41).

 5          Plaintiff has sued defendants for alleged violation of the Freedom of Information Act (“FOIA”), 5

 6 U.S.C. § 552. Plaintiff alleges that on July 25, 2018, plaintiff submitted two FOIA requests, one to ATF

 7 and another to DOJ. Both requests sought records from January 20, 2017 until the date the requests are

 8 processed, concerning communications between agency officials and 46 individuals, listed on Appendix A

 9 to the requests. Additional details regarding the scope of the FOIA requests are included in the parties’
10 July 24, 2019 Joint Case Management Statement (ECF No. 35).

11          Plaintiff’s FOIA request to DOJ sought records from multiple offices within DOJ. All of those

12 offices have now completed their responses. DOJ Civil Division sent plaintiff a final response stating that

13 it did not locate any responsive records around November 28, 2018. On May 8, 2019, DOJ’s Office of

14 Legal Counsel (OLC) sent plaintiff a final response, which included a production of 25 pages. DOJ’s

15 Office of Information Policy (DOJ-OIP) is responsible for processing FOIA requests for the remaining

16 DOJ offices from which records have been requested: the Offices of the Attorney General (OAG), Deputy

17 Attorney General (ODAG), Associate Attorney General (OASG, referenced in plaintiff’s FOIA request

18 as AAG), Legal Policy (OLP), Legislative Affairs (OLA), and Public Affairs (PAO). At the initial case

19 management conference on April 17, 2019, the parties reported that they had reached an agreement

20 regarding narrowing of plaintiff’s FOIA request as it relates to those offices over which DOJ-OIP has

21 responsibility. Pursuant to that agreement, DOJ-OIP confined its electronic search to an agreed-upon list

22 of custodians. DOJ-OIP issued three responses to plaintiff: one on November 8, 2019, one on December

23 6, 2019, and its final response on January 17, 2020, which collectively included production of 143 pages.

24          At the initial case management conference, defendant reported that ATF had conducted searches

25 for records responsive to plaintiff’s request. At that time, ATF was in the process of reviewing records

26 returned from those searches and anticipated completing its release of documents in two productions, on

27 May 10, 2019 and on June 10, 2019. Plaintiff received a release of 123 pages on May 10, 2019. ATF has

28 now completed its response, including by producing an additional approximately 1,600 pages.

     UPDATED CMC STATEMENT AND STIP. AND [PROPOSED] ORDER
     CASE NO. 18-CV-06171 DMR                2
                Case 4:18-cv-06171-DMR Document 43 Filed 02/12/20 Page 3 of 4




 1          As reported in the September 13, 2019 Joint Status Report and November 25, 2019 Updated CMC

 2 Statement, the parties were not in a position to determine whether Vaughn indices are necessary in this

 3 case and/or if the parties can agree to the preparation of narrowly tailored Vaughn indices, focused on

 4 certain claimed exemptions/records. ECF Nos. 39 and 41. Instead, the parties agreed that DOJ-OIP should

 5 be allowed to complete its response, plaintiff should be provided time to review the released records, and

 6 the parties should then be given an opportunity to meet and confer regarding (1) the need for and/or the

 7 scope of Vaughn indices in this case and (2) the timing of the production of any Vaughn indices needed

 8 in this case. Id.

 9          Although the parties agreed at that time that Vaughn indices are not necessary at this stage of the

10 litigation, defendants agreed to produce draft search summaries to allow plaintiff to analyze the adequacy

11 of defendants’ searches. Id. Specifically, defendants agreed to produce draft search summaries as follows:

12          •       October 31, 2019: ATF will produce its draft search summary
13          •       December 6, 2019: DOJ-OLC will produce its draft search summary
14          •       January 31, 2020: DOJ-OIP will produce its draft search summary (or on December 20,
15                  2019, if DOJ-OIP’s final response is provided on December 6, 2019)

16 Id. ATF requested, and plaintiff granted, a one-day extension on the deadline to produce its draft search

17 summary, and ATF produced its draft search summary to plaintiff on November 1, 2019. OLC and OIP

18 produced their draft search summaries as scheduled on December 6, 2019 and January 31, 2020,

19 respectively.

20          The parties are currently meeting and conferring productively regarding any remaining disputes

21 with the defendants’ final FOIA responses. Because the parties continue to make progress cooperatively,

22 the parties HEREBY STIPULATE AND REQUEST that the February 19, 2020 case management

23 conference be continued to March 18, 2020 at 1:30 p.m., which will allow the parties to continue their

24 meet and confer negotiations.

25 DATED: February 12, 2020                              Respectfully submitted,
                                                         DAVID L. ANDERSON
26                                                       United States Attorney

27                                                       /s/ Jevechius D. Bernardoni
                                                         JEVECHIUS D. BERNARDONI*
28                                                       Assistant United States Attorney
                                                         Attorneys for Federal Defendants
     UPDATED CMC STATEMENT AND STIP. AND [PROPOSED] ORDER
     CASE NO. 18-CV-06171 DMR                3
              Case 4:18-cv-06171-DMR Document 43 Filed 02/12/20 Page 4 of 4




 1

 2 DATED: February 12, 2020                               Democracy Forward Foundation

 3                                                        /s/ Benjamin Seel

 4                                                        BENJAMIN SEEL
                                                          NITIN SHAH
 5                                                        **admitted pro hac vice

 6                                                        Giffords Law Center to Prevent Gun Violence
                                                          HANNAH SHEARER
 7
                                                          Attorneys for Plaintiff
 8

 9 * In compliance with Civil Local Rule 5-1(i), the filer of this document attests that all signatories listed
   have concurred in the filing of this document.
10
                                            [PROPOSED] ORDER
11

12          Pursuant to the stipulation of the parties and good cause appearing, IT IS HEREBY ORDERED
13 that the further case management conference for this case is reset to March 18, 2020 at 1:30 p.m., with a

14 further case management statement due by March 11, 2020.

15

16
     DATED: _________________                             _______________________________
17                                                        THE HONORABLE DONNA M. RYU
                                                          UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

     UPDATED CMC STATEMENT AND STIP. AND [PROPOSED] ORDER
     CASE NO. 18-CV-06171 DMR                4
